Citation Nr: 1413903	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-38 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's COPD was not present during service, and the evidence does not show that it is related to active service.


CONCLUSION OF LAW

COPD was not present in service or manifested for many years thereafter, and is not shown to be otherwise related to service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection for COPD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A July 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in December 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board concludes an examination/opinion is not needed in this case because there is not probative evidence indicating the Veteran "suffered an event, injury or disease in service".

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection

The Veteran contends he is entitled to service connection for his COPD, which he asserts began in service.  For the reasons that follow, the Board finds that the Veteran's COPD is not related to service.  As such, service connection for COPD is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred during service.  Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir 2004).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In a letter dated March 2008, the Veteran's private treating physician, C.M., stated that she provided ongoing treatment for the Veteran for COPD.  She also submitted treatment records demonstrating the Veteran's COPD treatment dated March and April 2008.  As such, the Board finds the current disability element is established.

The Veteran's service treatment records (STRs) show that in November 1973, the Veteran complained of pains in his chest and "problems breathing sometimes on shoulder movement." However, this pain was attributed to the Veteran being tackled in the chest during a football game.

In-service medical examinations dated April 1969, December 1976, November 1977, and March 1978 all note the Veteran's lungs and chest as normal.  Additionally, the Veteran completed a Report of Medical History in April 1969, February 1972, January 1977, November 1977, and March 1978.  In each of these reports, the Veteran specifically denied currently having, or ever having experienced, asthma, shortness of breath, pain or pressure in his chest, or a chronic cough.

In August 2005, the Veteran was treated by a private physician, A.S., for problems breathing outside in the heat.  No etiological opinion was proffered.

In a letter dated March 2008, the Veteran's private treating physician, R.S., stated the Veteran experienced many problems associated with his breathing and COPD.  R.S. did not provide an etiological opinion regarding the Veteran's COPD.

In his June 2008 claim, the Veteran claimed his COPD began in January 2004.

In his October 2009 VA Form 9, the Veteran stated his COPD started while he was in service, "in the middle 70's."

The Veteran is competent to describe pulmonary symptoms and when they began, but he is not a reliable historian as to when his pulmonary symptoms began.  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions such as when COPD was first manifested.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Veteran initially asserted in his June 2008 claim that his COPD began in January 2004, but later stated in his October 2009 VA Form 9 that his COPD began in the mid-1970's, during service.  Due to the inconsistencies in the Veteran's statements, the Board assigns little probative weight to the Veteran's contention that he first had COPD in the mid 1970's.  Additionally, the Veteran's STRs contradict the Veteran's statements.  Not only did the examiner repeatedly note the Veteran's chest and lungs were normal throughout his service, but the Veteran himself noted many times in service that he had never experienced asthma, shortness of breath, pain or pressure in his chest, or a chronic cough.  Furthermore, the evidence of record fails to show persistent and recurrent symptoms of COPD since separation from service.  The Veteran first complained of shortness of breath in August 2005, and the first evidence of a diagnosis of COPD is March 2008, more than 25 years after service.  

In sum, the evidence shows that 1) the Veteran currently has a diagnosis of COPD; 2) there is no probative medical evidence of an in-service event, disease or injury pertaining to COPD; and 3) there is no competent medical evidence which links the Veteran's COPD to service, including to any incident thereof.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013).   


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


